Citation Nr: 1109974	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-46 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1993 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, denying the claim currently on appeal.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on her part is required.


FINDINGS OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in areas such as family relations, mood, school and work, irritability with episodes of violence, near-continuous depression, and essentially, an inability to maintain effective relationships; it is not manifested by total social impairment, persistent hallucinations or delusions, persistent danger to self or others, disorientation, or significant memory problems.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters provided to the Veteran in January 2007 and October 2008 provided her with the necessary notice.  Even though the Veteran was not provided with all of the requisite notice until after the initial adjudication of the claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received a VA medical examination in June 2007 and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private medical records have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 20 to 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  See 38 C.F.R. § 4.130 (noting and incorporating by reference VA's adoption of the DMS-IV for rating purposes).

Facts and Analysis

The Veteran contends that she is entitled to a disability evaluation in excess of 50 percent for her service-connected PTSD.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that a disability rating of 70 percent for PTSD is warranted.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For historical purposes, the Veteran was originally granted service connection for PTSD in a February 2002 rating decision.  A 50 percent disability evaluation was assigned under Diagnostic Code 9411, effective as of May 10, 2001.  In June 2006, VA received the Veteran's claim seeking an increased disability evaluation.  This claim was denied by the RO in a September 2007 rating decision and the Veteran filed a timely notice of disagreement to this decision in September 2008.  The 50 percent disability evaluation was affirmed by the RO in November 2009 and the Veteran appealed this evaluation to the Board in December 2009.  

The Veteran was afforded a VA examination for her PTSD in June 2007.  The Veteran exhibited no inappropriate behavior during the examination and she was found to be fully oriented.  The Veteran was also neatly groomed with adequate hygiene.  Her speech and affect were noted to be within normal limits.  The Veteran did endorse problems with her short-term memory and she reported hallucinations in that she would hear her brother who had passed away.  The Veteran also denied having any friends or social relationships outside of work and family.  It was noted that the Veteran was employed at the time but that she was inconsistent in her attendance.  She denied any hallucinations or current suicidal or homicidal ideation.  There was no evidence of impaired thought process either.  The examiner also noted that the Veteran suffered from insomnia, diminished concentration, extreme irritability, hypervigilance and an exaggerated startle response.  The Veteran was diagnosed with PTSD, major depression and rule out bipolar disorder.  A GAF score of 41 was assigned at this time.  The examiner concluded that the Veteran's PTSD had been exacerbated since her last VA examination and that her isolation and numbing had increased to the point that she was unable to feel connected to her infant child.  The examiner noted that the Veteran's major depressive disorder and alcohol abuse were at least as likely as not secondary to her PTSD and that her GAF score was based upon serious symptoms and serious impairment in social and occupational functioning.  

According to a July 2008 VA outpatient treatment record, the Veteran was suffering from problems with intimacy with her husband and she would cry profusely when they were together.  She also noted that she suffered from anxiety attacks, was easily angered and reacted inappropriately to her anger, having recently pulled a knife on her husband for not doing her laundry.  The examining social worker noted that the Veteran would be hospitalized on the following Monday due to her profuse crying and the incident in which she pulled a knife on her husband.  

The record demonstrates that the Veteran was subsequently hospitalized in August 2008.  The Veteran was evaluated on a voluntary basis following an incident where she pulled a knife on her husband.  The Veteran explained that there was a problem involving the laundry, and when her husband laughed at her, it caused flashbacks to her in-service trauma.  The examiner noted that the Veteran suffered from PTSD due to a rape that occurred while on active duty, and that when she thought of this rape, she became hot, angry, aggressive, and hypersensitive.  The Veteran was noted to be suffering from major depression with psychotic features, PTSD, and alcohol abuse.  The Veteran's current GAF score was noted to be 25 but it was indicated that she had achieved a GAF score of at least 40 in the past year.  

The Veteran was most recently seen for a psychiatric evaluation with VA in November 2009.  The Veteran was in no acute distress but she reported that she was not doing too well.  She noted that she was under stress because her marriage was not working and her husband had moved out.  It was noted that the Veteran was currently on her third marriage.  She also indicated that she was not doing very well in school.  The examiner noted that the Veteran would leave class when she became irritated and nervous as she was bothered by noises.  The Veteran also said she was depressed on a daily basis and she found it difficult to get up in the morning.  The Veteran also reported having terrible concentration, being easy to agitation, and having little interest in things.  She denied any suicidal or homicidal thoughts or problems with hallucinations or delusions.  The examiner also noted that the Veteran's last job was three years earlier when she was terminated for her attendance and performance.  

Finally, the Veteran has submitted a letter dated November 2009 and prepared by the Director of Admissions of her school.  It was noted that the Veteran dropped her classes on multiple occasions and subsequently would re-enroll.  The Veteran's lecture and lab instructor indicated that the Veteran would feel very anxious and fearful around large crowds and noises and have to leave the room.  The Director of Admissions noted that the Veteran attempted to enroll for a medical assistance course in October 2009, but that the school informed the Veteran that she had ample opportunities to achieve her goals and she would not be given any additional chances to re-enroll.  

Having considered all of the above evidence, the Board concludes that the Veteran is entitled to a higher disability evaluation of 70 percent.  This rating is warranted when there is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

According to the Veteran's June 2007 VA examination, she was suffering from diminished concentration and extreme irritability.  It was also noted that her isolation and numbing had increased to such a degree that she was unable to connect to her infant child.  She also denied having any friends at this time.  The examiner also assigned a GAF score of 41, which is illustrative of serious impairment in social, occupational or school functioning.  

July 2008 records also indicate that the Veteran does exhibit unprovoked irritability with periods of violence since she pulled a knife on her husband after an incident involving the laundry.  A letter of record from the Veteran's reverend received by VA in September 2006 also indicates that she ran over her husband's legs with her car at one point in time.  The Veteran was subsequently assigned a GAF score of 25 in August 2008, which is illustrative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  According to her November 2009 evaluation, the Veteran's third marriage was failing and her husband had moved out.  The Veteran's husband indicated in a letter received by VA in September 2008 that the Veteran was incapable of intimacy and that she drank frequently, and that he left after a recent incident in which she pulled a knife on him.  Finally, according to the November 2009 letter from the Veteran's school, she would not be permitted to re-enroll due to her inability to commit in the past.  

In summary, the evidence demonstrates that the Veteran has suffered from deficiencies in most areas, to include school, family relations, work and mood.  She has exhibited continuous depression affecting the ability to function independently and she has exhibited impaired impulse control with episodes of violence.  Finally, the evidence suggests that the Veteran has an inability to maintain effective relationships, since she has no friends, could not connect to her infant daughter, and is separated from her third husband after an incident involving a knife.  This symptomatology, along with the assigned GAF scores as low as 25, demonstrate that the Veteran is entitled to a higher disability evaluation of 70 percent.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the highest disability evaluation of 100 percent for her PTSD.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The evidence of record does not demonstrate that the Veteran suffers from total occupational and social impairment.  While the Veteran may have exhibited an inability to maintain effective relationships, she has been married during the pendency of her claim and she continues to have a relationship with her children.  Therefore, she has managed to have some effective relationships.  Furthermore, there has been no evidence of symptomatology such as disorientation to time or place, significant memory loss, or a persistent danger of hurting herself or others.  While the Veteran did report delusions involving her brother during her June 2007 VA examination, she subsequently denied hallucinations upon further evaluations.  Therefore, there is no evidence of "persistent" delusions.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the highest disability evaluation of 100 percent.  

Also, the Board recognizes that the Veteran was afforded a GAF score as low as 25 in August 2008, which is illustrative of is illustrative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  While GAF scores are certainly relevant to the Veteran's claim, the Board must also consider the actual evidence of record when assigning the appropriate rating.  The evidence establishes that the Veteran has not been considerably influenced by delusions or hallucinations, that she has a home, and that she does not stay in bed all day since she has attended school on a number of occasions.  Therefore, the assigned GAF score of 25 does not appear to reflect the Veteran's actual symptomatology during the pendency of this claim.  

In reaching the above conclusions, the Board has considered the statements offered by the Veteran in support of her claim.  In her December 2009 appeal to the Board, the Veteran argued that she was entitled to a 70 percent disability evaluation due to an inability to establish and maintain effective relationships, depression, and deficiencies in work and school.  The Board agrees that these symptoms demonstrate entitlement to a 70 percent disability evaluation.  A 70 percent disability rating is also supported by a statement from the Veteran's reverend received by VA in September 2006.  It was noted that the Veteran experienced excessive drinking, an inability to finish school or other tasks she set out to do, an inability to maintain a job and episodes of violence.  This statement supports the finding that the Veteran suffers from deficiencies in most areas.  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for a greater evaluation for additional or more severe symptoms.  As such, her disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  Nonetheless, the Board has remanded an inferred claim of entitlement to TDIU benefits, so further consideration regarding employability will be provided.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptomatology has been more appropriately characterized as 70 percent disabling throughout the pendency of this claim.  As such, staged ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that a 70 percent disability evaluation is warranted for PTSD.  The claim is granted.


ORDER

Entitlement to a disability evaluation of 70 percent for PTSD is granted.  


REMAND

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for PTSD (rated as 70 percent disabling).  As such, the Veteran meets the percentage requirements laid out in 38 C.F.R. § 3.340.  

According to the November 2009 psychiatric evaluation, while the Veteran had worked in the past, she had not worked in at least three years after being terminated due to problems with her attendance and performance.  However, it is not entirely clear if the Veteran is totally unemployable as a result of her service-connected PTSD, as she has worked at least some during the pendency of this appeal.  Therefore, a claim of TDIU has reasonably been raised by the record, and the Veteran should be afforded a VA examination so that an opinion regarding employability may be provided.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The Veteran should be afforded a VA examination before an appropriate specialist to determine whether she is unable to secure or follow a substantially gainful occupation as a result of her service-connected PTSD.  The Veteran's claims file and a copy of this remand should be provided to the examiner upon examination.  A complete rationale should be offered for any opinion provided.  

2.  The AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


